Citation Nr: 1602808	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, and had subsequent service in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective April 21, 2010. The Veteran has appealed the initial rating assigned in that decision. 

At the hearing in June 2015 the Veteran raised the issue of entitlement to service connection for sleep apnea.  This issue has not been adjudicated by the RO and it is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for PTSD. A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

First, VA's duty to assist includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c)(1) (2015). In an April 2014 statement, the Veteran indicated that he was receiving ongoing treatment for his PTSD at the Tuscaloosa VA Medical Center. However, the Veteran's claims file contains only VA treatment records dated September 2002 to April 2010, and labwork dated July 2010. As such, an attempt must now be made to obtain the Veteran's VA treatment records since April 2010.

Further, VA's duty to assist includes conducting a thorough and comprehensive medical examination. Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991). This includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). Here, the Veteran underwent VA psychological examination in June 2010. He subsequently indicated a worsening of his condition in April 2014. Although the Veteran did not provide additional details regarding the worsening of his condition, laypersons are competent to report symptoms they observe through their senses. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, there is sufficient justification to warrant a new VA psychological examination at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from April 2010 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria, including a Global Assessment of Functioning (GAF) score.

3. Readjudicate the claim for an initial evaluation in excess of 30 percent for PTSD. If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



